Citation Nr: 0733472	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1980.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2002 decision by the RO.


FINDINGS OF FACT

1.  By a June 1980 rating decision, the RO denied service 
connection for hearing loss and a back condition on the 
grounds that the evidence did not show that the veteran had 
any hearing loss or back disability.  The RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.

2.  Additional evidence relating to the veteran's hearing 
loss has been received since the June 1980 decision, but it 
does not raise a reasonable possibility of substantiating a 
claim of service connection for a back condition.
 
3.  Additional evidence relating to the veteran's back has 
been received since the June 1980 decision, but it does not 
raise a reasonable possibility of substantiating a claim of 
service connection for a back condition. 


 CONCLUSIONS OF LAW

1.  The June 1980 decision denying service connection for 
hearing loss and a back condition is final.  38 C.F.R. 
§§ 19.112, 19.118 (1979).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.385 (2007).

3.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for a back 
condition.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

B.	The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims to reopen prior 
denied claims of service connection, a VCAA notice letter was 
sent in November 2002, prior to the RO's December 2002 
decision.  That letter informed the veteran of the evidence 
necessary to establish service connection and of the need for 
new and material evidence in order to reopen the prior denied 
claims.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or to send 
the evidence.   An additional notice letter sent in March 
2006 informed the veteran how a rating or an effective date 
is determined.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for initial 
increased ratings, some of the required notice was not 
provided to the veteran until after the RO entered its 
December 2002 decision on his claims. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the veteran's claims, this was 
not prejudicial to the veteran since he was subsequently 
provided adequate notice.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of his claims.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.	The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2007).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the RO was unable after three requests 
to obtain records from St. Joseph Hospital.  The veteran was 
notified of this inability to obtain records in a June 2006 
letter.  As further noted below in the discussion relating to 
the veteran's back condition, the RO also received replies 
from Dr. S.J.L. and Baptist Regional Medical Center that they 
had no record of the veteran having been a patient.  The 
veteran was further notified of these matters in the RO's May 
2007 SSOC.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment, 
and his private treatment to the extent records were 
obtainable.  He was afforded a VA audiometric examination in 
June 2005.  No examination was provided for the veteran's 
back because the RO had determined that no new and material 
evidence had been received to warrant reopening the claim of 
service connection for a back condition.  As further 
discussed below, the Board has agreed with the RO's decision 
finding that no new and material evidence had been received.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.



II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in or aggravated by 
service, notwithstanding that there is no in-service record 
of the disorder. 38 C.F.R. §§ 3.307, 3.309 (2007).

Here, the record shows that, in June 1980, the RO denied the 
veteran's claims of service connection for hearing loss and 
for a back condition.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year of the decision.  As a 
result, the RO's decision in June 1980 became final.  See 38 
C.F.R. §§ 19.112, 19.118 (1979).  His claims may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last prior final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2007).   "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).   In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Bilateral Hearing Loss

The Board notes that the veteran's right ear was partially 
amputated during a motor vehicle accident which occurred in 
service.  By its June 1980 decision, the RO granted service 
connection for the injury to the veteran's right ear, while 
at the same time it denied service connection for hearing 
loss because there was no evidence at that time to establish 
a hearing disability.  The veteran's hearing was regularly 
tested in service in February 1976, August 1976, March 1977, 
February 1978, and March 1979; the results all showed his 
hearing was normal during service according to VA definition 
in 38 C.F.R. § 3.385.   In connection with the June 1980 
decision, an April 1980 audiometric examination showed that 
the veteran's hearing also was normal.   

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2007).

The veteran was evaluated at a hearing consultation at the 
Lexington VAMC during May 2003.  At that examination the 
veteran reported that he had experienced decreased hearing 
and tinnitus for about the last 10 years.  Without providing 
a complete statement of the audiometric examination puretone 
results, the examiner observed that the veteran's right and 
left ears were within normal limits through 2000 Hertz, with 
a mild sensorineural hearing loss from 3000 to 4000 Hertz.  
Word discrimination was 100 percent in each ear.  He stated 
that the veteran's functional hearing was good, and there was 
no recommendation for hearing aids.

Audiometric testing in June 2005 revealed thresholds of 20, 
25, 25, 40, and 60 decibels in the veteran's right ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively; and 
thresholds of 20, 20, 20, 30, and 40 decibels in the 
veteran's left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The speech discrimination score for the right 
ear was 88 percent, and for the left ear 86 percent.  The 
audiometric examiner diagnosed the veteran with mild to 
moderately-severe hearing loss in the right ear, and mild to 
moderate hearing loss in the left ear.
 
Review of the veteran's personnel records shows that he 
served as an infantryman and was a gunner and mortar gunner, 
and mortar carrier driver.  His service record shows that he 
had awards for expert in M-16 rifle, hand grenade, and 81MM 
mortar.  He contends that his hearing loss is due to acoustic 
trauma in service as well as from the motor vehicle accident 
in service wherein his right ear was injured. 

However, although the veteran was exposed to noise from guns 
in service, his bilateral hearing as tested during service 
and immediately after service was normal according to VA 
standards.  There is no evidence to show that he sought 
treatment for and was diagnosed with any hearing loss until 
May 2003, 23 years after his discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Therefore, the Board finds that, while the evidence of 
current bilateral hearing loss is new, it is not material.  
The evidence establishes that the veteran has a current 
bilateral hearing loss which was not diagnosed until May 
2003, many years after service.  At that time there was no 
recommendation for hearing aids.  While the June 2005 
audiometric examination showed that the veteran's hearing had 
worsened to some extent since May 2003, the fact remains that 
the evidence does not include anything in the way of 
competent medical evidence to suggest that the veteran's 
hearing loss had its origin in, or was aggravated by, active 
service.   Although the veteran asserts that his difficulties 
with hearing loss have existed since service and can be 
attributed to acoustic trauma in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  Therefore, the 
evidence does not raise a reasonable probability of 
substantiating the veteran's claim, and the application to 
reopen must be denied. 
  
B.  Back Condition

By the June 1980 decision, the RO denied service connection 
for a back condition because, although the SMRs showed that 
veteran had complained of low back pain in service during 
March and April 1978, there was no record of a back injury.  
An x-ray study of the cervical and thoracic spine in 
September 1979 was unremarkable.  A VA examination of the 
lumbar spine in May 1980 showed normal range of motion; no 
tenderness to palpation of the lumbar thoracic spine; no 
slippage or spasm; and x-ray study showed a normal 
lumbosacral spine.  The veteran did not appeal the June 1980 
decision, and it became final one year later.  By an October 
2002 decision, the RO found that the veteran had presented no 
new and material evidence relating to his back condition.  On 
further review of evidence that was filed by the veteran and 
obtained by the RO after its October 2002 decision, the RO 
continued its denial of receipt of new and material evidence.

In a June 2006 statement, the veteran contended that his low 
back pain was due to an injury that occurred in service when 
he was made to lift a metal box of milk weighing about 200 to 
300 pounds off of a truck.  In June 2006 he also filed an 
undated statement from his mother who stated that something 
had happened to the veteran's back in service; that his back 
condition had progressively worsened; and that he had been 
treated by many doctors since his discharge because of his 
back injury.  In June 2006 the veteran also filed a statement 
from his brother who stated that the veteran had lately 
changed, and that he was in constant pain from his back.  
The RO obtained treatment records from the Lexington VAMC for 
the period from April 1997 to September 2002, and from July 
2006 to February 2007.  Review of those records shows that 
the veteran's first complaint of chronic low back pain at 
that facility was made in June 2002.

In January 2003, after the RO's October 2002 decision, the 
veteran filed treatment records from Dr. K.J. for the period 
from June 2001 to December 2002 relating to treatment for 
chronic low back pain since May 2001.  Based on a magnetic 
resonance imaging (MRI) study, a July 2001 report diagnosed 
back pain secondary to lumbosacral strain and degenerative 
disc at L4/5.  A  June 2002 report noted that the veteran 
reported that he had no significant change in his back pain 
which had been present for the last two years and worse over 
the last year.  Subsequently, in June 2006, the veteran filed 
a more complete set of treatment reports from Dr. K.J. for 
the period from June 2001 to February 2007.  Included in 
those treatment reports was the initial new patient report 
dated June 13, 2001, which noted that the veteran was 
complaining about back pain from a motor vehicle accident 
that occurred on May 7, 2001. 

Further review of the record shows that the veteran provided 
a release to obtain treatment records from Baptist Regional 
Medical Center in which he stated he had treatment and 
therapy for his lower back due to a car wreck in April and 
May 2002.  He also stated that the car wreck had aggravated 
an old injury from the Army.  The hospital replied that it 
had no treatment records for the dates of service requested.  

The veteran also provided a release to obtain treatment 
records from Dr. S.J.L., a chiropractor, for treatment of his 
lower back in 1992.  He stated that he was not sure of the 
dates.  He only made one or two visits because he did 
something to aggravate the old injury to his lower back, and 
that his first injury was in the Army.  Dr. S.J.L. replied to 
the RO that he could not find any records of the veteran ever 
having been a patient.

The Board finds that, while the evidence provided by the 
veteran is new, it is not material.  While the evidence 
establishes that the veteran has a current low back 
disability for which he has been treated since June 2001, it 
does not include anything in the way of competent medical 
evidence to suggest that his low back disorder had its origin 
in, or was aggravated by, active service.  The evidence also 
shows that the veteran's current low back disorder is related 
to an injury in a May 2001 motor vehicle accident, and not to 
any injury in service.  There is no competent evidence to 
show that the veteran suffered from chronic low back pain 
since he was discharged from service in March 1980.  The 
statement in his release for obtaining records from Dr. 
S.J.L. indicates he only sought treatment for one episode of 
low back pain in 1992.  He only sought treatment for chronic 
low back pain at the Lexington VAMC starting in June 2002, 
after the May 2001 accident.  As such, the evidence does not 
raise a reasonable probability of substantiating the 
veteran's claim.  Therefore, the application to reopen must 
be denied. 


ORDER

The application to reopen a claim of service connection for 
bilateral hearing loss is denied.

The application to reopen a claim of service connection for a 
back condition is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


